OPINION
DIETZEN, Justice.
This case presents the question of whether Minn.Stat. § 260B.198, subd. 6 (2012), authorizes the district court to expunge juvenile delinquency records held by executive branch agencies. Respondent J.J.P., who was adjudicated delinquent of felony burglary and misdemeanor theft, obtained a district court order expunging his juvenile delinquency records held by the judicial branch. More recently, J.J.P. petitioned the district court to expunge his juvenile delinquency records held by the executive branch. The district court denied the request, but the court of appeals reversed. We conclude that under section 260B.198, subdivision 6, the authority of the district court to expunge juvenile delinquency records in executive branch files is limited to the order adjudicating the juvenile delinquent. Further, to determine whether expungement is advisable within the meaning of section 260B.198, subdivision 6, we conclude that the district court must weigh the benefit to the petitioner against the detriment to the public and the burden on the court. Thus, we affirm in part, reverse in part, and remand.
When J.J.P. was 17 years old, he broke into a golf course clubhouse and removed food and beverage items from the snack bar. Ten days later, he shoplifted a pair of shoes from a department store. The State charged J.J.P. with felony second-degree burglary and misdemeanor theft. J.J.P. admitted to the charges, and in September 2002, the district court adjudicated him delinquent of both offenses.
In February 2008, the district court considered and granted J.J.P.’s pro se petition to expunge records documenting his delinquency history. Yet the court limited its order to “[a]ll official records held by the Fourth Judicial District Court — Juvenile Division, other than the non-public records retained by the Bureau of Criminal Apprehension, including all records relating to *263arrest, indictment or complaint, trial, dismissal and discharge.”
Currently, J.J.P. works as a licensed emergency medical technician and a firefighter. Because his career goal is to be a paramedic, he enrolled in the required clinical coursework at a local college. At the college’s request, the Department of Human Services (DHS) conducted a background check to determine whether J.J.P. was qualified to serve as a paramedic under state law. Based upon J.J.P.’s delinquency-adjudication records in the Bureau of Criminal Apprehension (BCA) file, DHS concluded that J.J.P. was barred from “any position allowing direct contact with, or access to, persons receiving services from programs licensed by DHS and the Minnesota Department of Health.” As a result, DHS disqualified J.J.P. from becoming a paramedic.1
In November 2010, J.J.P. petitioned the district court to expunge his executive branch records, including those held by the BCA, DHS, and Minnesota Department of Health (MDH), on the ground that Minn.Stat. § 260B.198, subd. 6, permitted the court to expunge all of his juvenile delinquency records.2 The district court denied the petition. The court concluded that section 260B.198, subdivision 6 authorized it to expunge executive branch records, and that its exercise of that statutory authority did not implicate the separation-of-powers doctrine. But the court also concluded that J.J.P. did not sufficiently demonstrate a case for expungement under Minn.Stat. ch. 609A (2012), which governs expungement of adult criminal records; that J.J.P. “would not suffer undue hardship” because he could seek a set aside; and that J.J.P. failed to show that the “benefits of granting an expungement ... do not outweigh the potential detriment to society.”
The court of appeals reversed, concluding that the district court abused its discretion in denying J.J.P.’s petition. In re Welfare of J.J.P., 811 N.W.2d 125, 132-33 (Minn.App.2012). The court concluded that the phrase “adjudication of delinquency” in section 260B.198, subdivision 6 granted the district court expansive authority to expunge all juvenile delinquency records held by executive branch agencies, and that expunging executive branch records does not create a separation-of-powers conflict. Id. at 128-30 (internal quotation marks omitted). The court also concluded that the guidelines set forth in Minn. R. Juv. Delinq. P. 15.05, which address the imposition of a disposition in a delinquency ease, rather than the standards articulated in chapter 609A, govern the district court’s discretion to expunge juvenile delinquency records. J.J.P., 811 N.W.2d at 130-32. Consequently, the court remanded for the district court to apply those guidelines to J.J.P.’s petition. Id. at 133.
I.
The State argues the phrase “adjudication of delinquency” in section 260B.198, subdivision 6 should be interpreted narrowly to apply only to juvenile delinquency records prepared and maintained by the judicial branch, and not to records forwarded by the judicial branch to the executive branch or to records separately *264maintained by executive branch agencies.3 J.J.P. counters that “adjudication of delinquency” is not limited to judicial branch records, but logically extends to all records regarding the adjudication of delinquency irrespective of their location.4 J.J.P. asserts that the court can expunge the “adjudication of delinquency” only if it can expunge all documentation of that adjudication.
Statutory interpretation is a question of law, which we review de novo. Schatz v. Interfaith Care Ctr., 811 N.W.2d 643, 649 (Minn.2012). The goal of all statutory interpretation is to ascertain and effectuate the intent of the Legislature. Minn.Stat. § 645.16 (2012). In interpreting statutory language, we give words and phrases their plain and ordinary meaning. Amaral v. Saint Cloud Hosp., 598 N.W.2d 379, 384 (Minn.1999). Further, we read a statute as a whole and give effect to all of its provisions. Am. Family Ins. Grp. v. Schroedl, 616 N.W.2d 273, 277 (Minn.2000). Our first step in interpreting a statute is to examine the text of the statute to determine whether the language is ambiguous. Id. When the statutory language is clear and free of ambiguity, we enforce the plain language of the statute and do not explore its spirit or purpose. Premier Bank v. Becker Dev., LLC, 785 N.W.2d 753, 759 (Minn.2010); see also Minn.Stat. § 645.16 (2012).
Minnesota Statutes § 260B.198, subd. 6, provides:
Except when legal custody is transferred under the provisions of subdivision 1, clause (4), the court may expunge the adjudication of delinquency at any time that it deems advisable.
Minn.Stat. § 260B.198, subd. 6.5 The parties and amici vigorously dispute the meaning of the phrase “adjudication of delinquency,” and the phrase “at any time that [the court] deems advisable.”
Before interpreting the statute, it is first necessary to review the statutory framework for the judicial and executive branches to prepare, maintain, and share juvenile delinquency records. Then, we will determine whether the juvenile delinquency records J.J.P. seeks to have expunged fall within the scope of the district court’s authority under section 260B.198, subdivision 6.
Generally, Minnesota’s judicial and executive branches are statutorily required to keep juvenile delinquency records. Law enforcement and district courts prepare and maintain these records, and then forward them to the BCA. The BCA collects these records and shares them with DHS and other agencies, which review the records to conduct background checks or for other purposes. Three statutory chapters regulate this process: Minn.Stat. ch. 299C (2012) (law enforcement records), Minn. Stat. ch. 260B (2012) (district court records), and Minn.Stat. ch. 245C (2012) (DHS background-check records).
Chapter 299C requires law enforcement to prepare and maintain records of juveniles arrested, charged with, or adjudicated delinquent of certain offenses. These records comprise identifying information, including fingerprints, photographs, distinctive physical marks, known aliases, and *265a DNA sample. Minn.Stat. §§ 299C.10, subd. 1(a)(2), 299C.105, subd. 1(a)(3), 299C.11, subds. 1(a), 2(a). Law enforcement then forwards these records to the BCA, which must keep them private and retain them until the offender, if he committed a felony or gross misdemeanor, turns 28 years old. Minn.Stat. § 299C.095, subds. 1, 2(e). In addition, the BCA collects other arrest and investigation records related to felony offenses. See MinmStat. §§ 299C.12, 299C.155, subd. 2.
Chapter 260B requires district courts to maintain juvenile delinquency records. These records include the “petition, summons, notice, findings, orders, decrees, judgments, and motions.” Minn.Stat. § 260B.171, subd. 1(a). Although normally kept private, the district court may grant the public access to the records if the person is charged with a felony and was at least 16 years old when the felony was committed. Minn.Stat. §§ 260B.163, subd. 1(c), 260B.171, subd. 4. The court also forwards certain records to the BCA, including copies of the delinquency petition and the order of the adjudication of delinquency, arid the BCA collects these records, along with those from law enforcement, to generate a computerized juvenile history record database. Minn.Stat. §§ 260B.171, subd. 2(a)-(b), 299C.095, subd. 1. The court retains its records for offenders who committed a felony or gross misdemeanor until the offender reaches the age of 28. Minn.Stat. § 260B.171, subd. 1(b).
Chapter 245C requires DHS to review juvenile delinquency records when conducting background checks on prospective employees of state-licensed programs. Minn.Stat. § 245C.03, subd. 1(a)(3). Under the statute, DHS reviews juvenile delinquency records collected by the BCA. Minn.Stat. § 245C.08, subds. 1(a)(4), 3(a), 4(a). If the records reveal that the applicant admitted to, was found to have committed, or by a preponderance of the evidence did commit a disqualifying offense, and DHS finds that the “individual poses an imminent risk of harm to persons served by the program where the individual studied will have direct contact,” DHS bars the applicant from the program. Minn.Stat. §§ 245C.14, subd. 1(a), 245C.16, subd. 2(a)(1). A felony burglary conviction disqualifies the applicant for 15 years; a misdemeanor theft conviction disqualifies the applicant for 7 years. Minn.Stat. § 245C.15, subds. 2(a), 4(a).
Here, J.J.P. petitioned the district court to expunge his juvenile delinquency records held by the BCA and DHS.6 Thus, there are four categories of juvenile delinquency records at issue in this case: (1) records law enforcement prepared and forwarded to the BCA consisting of arrest and investigation records; (2) records the district court forwarded to the BCA consisting of the delinquency petition and the order adjudicating J.J.P. delinquent; (3) records the BCA collects in its juvenile history record database consisting of summaries and data entries regarding J.J.P.’s delinquency history; and (4) records DHS obtained from the BCA
With this understanding of how J.J.P.’s juvenile delinquency records were prepared, maintained, and shared between the judicial and executive branches, we return to the question of the meaning of “adjudication of delinquency” in section 260B.198, subdivision 6. J.J.P. contends the statute gives the district court broad authority to expunge all juvenile delinquency records in *266executive branch files to eliminate the adverse impact of the adjudication of delinquency.
 The canons of construction provide that technical words and phrases be given their special or defined meaning. Staab v. Diocese of St. Cloud, 813 N.W.2d 68, 72 (Minn.2012); see also Minn.Stat. § 645.08(1) (2012). The phrase “adjudication of delinquency” in section 260B.198, subdivision 6 is a legal phrase that has acquired a special meaning in juvenile courts. The word “adjudicate,” the root of the word “adjudication,” means “[t]o rale upon judicially,” or to “adjudge.” Black’s Law Dictionary 45 (8th ed.2004). The Rules of Juvenile Delinquency Procedure, which govern the procedure in Minnesota’s district courts for all juvenile delinquency matters and apply to the proceedings in this case, explain the meaning of the “adjudication of delinquency.” See Minn. R. Juv. Delinq. P. 1.01. Specifically, when a juvenile is charged by petition with a felony or gross misdemeanor offense, and the court finds the charge to be proved, the court either adjudicates the juvenile delinquent or continues the case and stays the adjudication. Minn. R. Juv. Delinq. P. 6:03, subd. 1, 15.05, subd. 1; see also Minn. Stat. § 260B.198, subd. 1. If the court adjudicates the juvenile delinquent, its decision is a final, appealable order. Minn. R. Juv. Delinq. P. 21.03, subd. 1(A)(3).
We conclude the phrase “adjudication of delinquency” in section 260B.198, subdivision 6 means the court order that adjudicates the juvenile delinquent. The acquired, special meaning of the phrase “adjudication of delinquency” in the juvenile court system is limited to the order adjudicating the juvenile delinquent. The phrase “adjudication of delinquency” plainly refers to a single event — an order — that adjudicates the juvenile delinquent. The order documents the event in which the court determines that the charge against the juvenile has been proven. Moreover, the additional documents in executive branch files, such as arrest and investigation records or the petition for delinquency, do not logically fall within the “adjudication of delinquency.” Instead, those documents precede the determination by the juvenile court to adjudicate the juvenile delinquent.
We discern no legislative intent to broadly extend the acquired, special meaning of the phrase “adjudication of delinquency” to apply to the entire executive branch file of the juvenile. Had the Legislature intended to include all records in executive branch files that precede the court’s adjudication of delinquency, it could have easily said so. Compare MinmStat. § 260B.198, subd. 6 (authorizing the ex-pungement of the “adjudication of delinquency”), with Minn.Stat. §§ 609A.01, 609A.02, subds. 1, 3 (authorizing the ex-pungement of “criminal records” and allowing a person to file a petition to seal “all records relating to an arrest, indictment or information, trial, or verdict”). But the Legislature did not. Consequently, reading “adjudication of delinquency” more broadly to include all juvenile delinquency records would improperly add language to the statute that does not exist. Premier Bank, 785 N.W.2d at 760 (stating that we will not add “words or meaning to a statute that are purposely omitted or inadvertently overlooked” (citation omitted) (internal quotation marks omitted)).7 *267We therefore conclude that section 260B.198, subdivision 6 does not authorize the district court to expunge other records in executive branch files that precede the order adjudicating the juvenile delinquent.8
The State contends the statute limits the district court’s authority to expunge only records in the judicial branch file and does not extend to records in executive branch files. But the State’s interpretation fails to give effect to the word “expunge.” “[Ejxpunge” means “[t]o erase or destroy.” Black’s Laio Dictionary at 621; see also Webster’s Third New International Dictionary 803 (1976) (defining “expunge” as “to strike out, obliterate, or mark for deletion” or “to treat or cause to be regarded as nonexistent”). Previously, we have indicated that “expungement” means “[t]o erase all evidence of the event as if it never occurred.” Barlow v. Comm’r of Pub. Safety, 365 N.W.2d 232, 233 (Minn.1985) (internal quotation marks omitted). To interpret the statute to authorize the district court to expunge the delinquency-adjudication order in the judicial branch file but not that same record in executive branch files is illogical and contrary to- the plain meaning of the statute. We discern no legislative intent in the statute to conclude that the district court lacks statutory authority to expunge the order adjudicating the juvenile delinquent in executive branch files.
Consequently, we conclude that under section 260B.198, subdivision 6, the district court is authorized to expunge from executive branch files the court order adjudicating the juvenile delinquent when the district court deems it advisable. Additionally, the district court has the - authority to expunge any reference to that order in executive branch files, including in records collected by the BCA or reviewed by DHS.9
The State also contends that interpreting section 260B.198, subdivision 6 to authorize the district court to expunge records in executive branch files conflicts with DHS’s authority to conduct background checks with those records, and results in a violation of the separation of powers be*268tween the judicial and executive branches. The Minnesota Constitution provides that the powers of government shall be separated into the legislative, executive, and judicial branches, and that no branch may exercise any of the powers properly belonging to the other branch. Minn. Const, art. Ill, § 1; accord Brayton v. Pawlenty, 781 N.W.2d 357, 364-65 (Minn.2010).
Generally, the constitution empowers the legislative branch to legislate or make the laws, the executive branch to execute or carry out the laws, and the judicial branch to interpret and enforce the laws. See Minn. Const, art. IV, §§ 17-23, art. V, § 3, art. VI, § 1; accord Brayton, 781 N.W.2d at 364-65. But under the constitution, no branch of government may usurp or diminish the powers committed to another co-equal branch of government. Minn. Const, art. Ill, § 1; accord In re Civil Commitment of Giem, 742 N.W.2d 422, 429 (Minn.2007). We have noted separation-of-powers concerns when discussing the district court’s inherent authority to expunge adult criminal records held by executive branch agencies. See State v. S.L.H., 755 N.W.2d 271, 278-79 (Minn.2008) (stating that the district court should afford other branches of government deference and “exercise restraint before invoking inherent expungement authority over records held outside the judicial branch”). But we have not expressed these same concerns when the district court exercises its statutory authority to expunge.
The Legislature has enacted two statutes that provide separate grants of authority to the judicial and executive branches that are relevant to the separation-of-powers issue presented. Section 260B.198, subdivision 6 authorizes the district court to expunge the order adjudicating the juvenile delinquent in executive branch files. Additionally, section 245C.08 authorizes DHS to review juvenile delinquency records when conducting background checks. But DHS’s authority to review such records is limited by statute. Specifically, Minn.Stat. § 245C.08, subd. 1(b), provides that DHS may consider juvenile delinquency records “unless the [DHS] commissioner received notice of the petition for expungement and the court order for expungement is directed specifically to the commissioner.” Consequently, if the section 245C.08, subdivision 1(b) requirements are met, DHS is statutorily precluded from considering an expunged delinquency-adjudication order when conducting background checks.
We conclude the authority of the district court under section 260B.198, subdivision 6 to expunge the order adjudicating a juvenile delinquent in executive branch files does not usurp or diminish the power of DHS to conduct background checks of individuals adjudicated delinquent, and therefore does not violate the separation of powers. When the district court exercises its statutory authority to expunge a delinquency-adjudication order in executive branch files, it merely exercises its power to enforce a duly enacted statute that limits DHS’s authority. See In re Welfare of J.B., 782 N.W.2d 535, 549 (Minn.2010) (concluding that the .district court’s enforcement of statutorily imposed obligations on counties did not violate the separation of powers). Similarly, when DHS exercises its statutory authority to conduct a background cheek with records collected by the BCA, it merely exercises its power to carry out the mandates of the statute, which explicitly prohibits it from considering expunged records. See In re Qwest’s Wholesale Serv. Quality Standards, 702 N.W.2d 246, 259 (Minn.2005) (explaining that administrative agencies are creatures of statute, retain only those powers granted to them by statute, and *269must act within their statutory authority). Consequently, the district court does not usurp or diminish DHS’s authority to conduct background checks when it expunges from executive branch -files an order adjudicating a juvenile delinquent.
Moreover, the two statutory grants of authority to conduct background checks and to expunge the order adjudicating the juvenile delinquent are separate and distinct, and do not conflict with one another. It is true that the expungement of a delinquency-adjudication order limits what DHS may review when conducting background checks. But section 245C.08, subdivision 1(b) clearly indicates that the Legislature intended to prohibit DHS from reviewing records validly expunged by the district court. Therefore, there is no conflict between the two statutory grants of authority.10
II.
We next address the meaning of the district court’s authority under section 260B.198, subdivision 6 to expunge an adjudication of delinquency “at any time that it deems advisable.” The State argues, and the district court agreed, that the criteria set forth in chapter 609A should guide the court’s decision. J.J.P. argues, and the court of appeals agreed, that the factors articulated in Minn. R. Juv. Delinq. P. 15.05 should apply.
Section 260B.198, subdivision 6 does not define what “advisable” means or reference any other statutory standards. Commonly, that which is “advisable” refers to that which is “expedient” or “prudent.” Webster’s Third New International Dictionary at 32. Thus, the Legislature granted the district court discretion to determine when expungement of an order adjudicating the juvenile delinquent is appropriate.
In determining whether expungement was appropriate, the district court applied the standards that govern ex-pungement of adult criminal records under chapter 609A.11 But the standards from the criminal-expungement statute, chapter 609A, do not govern the expungement of delinquency-adjudication records under the delinquency-expungement statute, section 260B.198, subdivision 6. Specifically, the criminal-expungement statute “provides the grounds and procedures for ex-pungement of criminal records.” Minn. Stat. § 609A.01 (emphasis added). An adjudication of delinquency, however, does not result in a criminal conviction or a criminal record. The Legislature treats an adjudication of delinquency as distinct from a criminal conviction. See Minn.Stat. § 260B.245, subd. 1(a) (stating that ‘[n]o adjudication upon the status of any child in the jurisdiction of the juvenile court shall operate to impose any of the civil disabilities imposed by conviction, nor shall any child be deemed a criminal by reason of *270this adjudication, nor shall this adjudication be deemed a conviction of crime, except as otherwise provided in this section or section 260B.255.” (emphasis added)). By its very terms, chapter 609A cannot control a petition brought under section 260B.198, subdivision 6 to expunge a delinquency-adjudication order.12
The court of appeals adopted the principles that control delinquency dispositions, which require the court to state “why public safety and the best interests of the child are served by the disposition ordered.” Minn. R. Juv. Delinq. P. 15.05, subd. 2(A)(1). But the expungement of the order adjudicating the juvenile delinquent is not an authorized disposition, and therefore the principles that govern delinquency dispositions are not applicable. Minnesota Statutes § 260B.198, subd. 1, which defines the dispositions available to the district court, does not include ex-pungement. Further, the standard in Minn. R. Juv. Delinq. P. 15.05, subd. 2— primarily “why public safety and the best interests of the child are served by the disposition ordered” — is inappropriate when an adult requests expungement of juvenile delinquency records. The “best interests of the child” are no longer relevant when the petitioner seeking expungement is no longer a child.
We conclude that under section 260B.198, subdivision 6, the district court’s discretion should be guided by a balancing test that examines whether ex-pungement of the order adjudicating the juvenile delinquent would yield a benefit to the petitioner that outweighs the detriment to the public in sealing the record and the burden on the court in issuing, enforcing, and monitoring the expungement order. This balancing test weighs the petitioner’s interest in pursuing education, employment, or housing without barriers imposed by delinquency-adjudication records, against the public’s interest in accessing those records to evaluate the potential public safety risk posed by the petitioner. The petitioner bears the burden of proving by a preponderance of the evidence that the benefit to the petitioner outweighs the detriment to the public and the burden on the court. See C.O. v. Doe, 757 N.W.2d 343, 352-53 (Minn.2008) (stating that when a statutorily created cause of action does not identify the applicable burden and standard of proof, the party seeking relief from the statute generally bears the burden of proof under the preponderance of the evidence standard).
The district court denied J.J.P.’s ex-pungement petition because J. J.P. failed to demonstrate a case for expungement under chapter 609A. Instead, the district court should decide if the petition merits expungement by applying the balancing test we articulate here to the specific facts and circumstances of the case. Thus, we remand for the district court to reconsider J.J.P.’s expungement petition under an approach consistent with this opinion.
*271Affirmed in part, reversed in part, and remanded.

. J.J.P. requested reconsideration, and DHS set aside the disqualification for 12 months under Minn.Stat. § 245C.22, subd. 4(a) (2012), concluding that J.J.P. posed a low risk of harm to those he would serve as a paramedic.


. J.J.P. petitioned the district court for ex-pungement solely under the court’s statutory authority; he did not invoke the court’s inherent authority to order expungement.


. Amicus curiae Minnesota County Attorneys Association filed a brief in support of the position taken by the State.


. Amici curiae Council on Crime and Justice, et ah; Minnesota Corrections Association; Southern Minnesota Regional Legal Services, Inc.; and William Mitchell Law Clinic filed a brief in support of the position taken by J.J.P.


.Although inapplicable here, Minn.Stat. § 260B.198, subd. 1(4) (2012), allows the district court to "transfer legal custody by commitment to the commissioner of corrections.”


. Although J.J.P.’s expungement petition also referred to MDH records, the record before us does not reflect that MDH possesses any records related to J.J.P.'s delinquency history. We therefore limit our discussion to J.J.P.'s BCA and DHS records.


. The concurrence relies on Minn.Stat. § 299C.095, subd. 2, to assert the Legislature must have authorized expungement of all juvenile delinquency records in executive branch files because it created a separate scheme for the automatic destruction of those records. According to the concurrence, section 299C.095, subdivision 2 requires the BCA *267to destroy immediately, or once the offender reaches the age of 21, all of its records for juvenile offenders who are not adjudicated delinquent, and therefore the Legislature intended destruction of those records when the district court orders expungement for juvenile offenders who are- adjudicated delinquent. We disagree. Section 299C.095, subdivision 2 sets forth the time frame under which the BCA retains juvenile delinquency records. Most applicable here, subdivision 2(e) requires the BCA to retain records preceding the order adjudicating the juvenile delinquent until the offender reaches the age of 28. That provision reflects a policy judgment of the Legislature that juvenile offenders who are ultimately adjudicated delinquent pose a greater risk to reoffend than juvenile offenders who are not adjudicated delinquent. Law enforcement benefits from the retention of those records to assist in any potential future investigations.


. The concurrence claims DHS would find all of the other BCA records when conducting a background check and could infer from the existence of those records that the juvenile offender was adjudicated delinquent despite expungement of the order adjudicating the juvenile delinquent. But the concurrence ignores Minn.Stat. § 245C.08, subd. 1(b), which prohibits DHS from considering, let alone inferring, that the juvenile offender was adjudicated delinquent if the delinquency-adjudication order has been expunged.


. The concurrence alleges that expungement of the order adjudicating the juvenile delinquent is "weak” and "illusory.” We disagree. The statute provides a significant benefit to J.J.P. and other juvenile offenders. Specifically, when the district court expunges the order adjudicating the juvenile delinquent, DHS may no longer disqualify a juvenile offender in a background check on the basis that he was adjudicated delinquent of an offense. See Minn.Stat. § 245C.08, subd. 1(b).


. Because the statute is not ambiguous, it is not necessary to address the State’s contentions that our interpretation is contrary to the legislative intent at the time of enactment or that our interpretation will lead to an absurd result. See U.S. Bank N.A. v. Cold Spring Granite Co., 802 N.W.2d 363, 377 (Minn.2011) (explaining that this court only considers extrinsic evidence of the Legislature’s intent when the statute is ambiguous); Schatz, 811 N.W.2d at 651 (stating that the rule of construction that the Legislature did not intend an absurd result applies to an unambiguous statute only in the rare case when “the plain meaning of the statute ‘utterly confounds' the clear legislative purpose”).


. These standards require the petitioner to show by “clear and convincing evidence that [expungement] would yield a benefit to the petitioner commensurate with the disadvantages to the public and public safety of; (1) sealing the record; and (2) burdening the court and public authorities to issue, enforce, and monitor an expungement order.” Minn. Stat. § 609A.03, subd. 5(a).


. The State asserts that disregarding the provisions in the criminal-expungement statute will cause several negative ramifications. It notes that the statute contains limits on the district court’s power to grant expungement of adult criminal records relating to the continued ineligibility of a violent offender to own a firearm, the procurement of DNA samples, and the ability of law enforcement to access expunged records. See Minn.Stat. § 609A.03, subds. 5a, 7. We will not ignore the plain language of Minn.Stat. § 609A.01, subd. 1, which limits the application of chapter 609A, to address the consequences of a particular interpretation. See Minn.Stat. § 645.16(6) (allowing the intention of the Legislature to be determined from, among other things, “the consequences of a particular interpretation” when the words of a statute are ambiguous). The State's concerns are properly directed to the Legislature.